Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on June 19, 2021. Claims 1-20 have been canceled. Claims 21-38 are pending and presented for examination.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Examiner's note: It is recommended to amend the abstract to briefly describe the claimed invention according to the above guidelines. The abstract filed on June 19, 2021 exceeds 150 words in length. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 21-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thota et al “Thota”, US-PGPub No. 2015/0379277. 
As per claims 21 and 30, Thota teaches a method and a non-transitory machine readable medium (Paragraph(s) [0242]) storing a program for execution by at least one processing unit of a host computer and for performing services for data messages associated with a machine executing on the host computer (Fig. 2, Paragraph(s) [0036], [0057-0058]), comprising sets of instructions for: 
configuring a first distributed forwarding element (DFE) to forward data messages sent by the machine based on network addresses specified by machine (Paragraph(s) [0074], [0085], [0181], [0240]); and 
configuring a second DFE to forward data messages sent by the machine to a set of one or more service nodes before the data messages are forwarded by the first DFE based on the network addresses specified by the machine (Paragraph(s) [0057], [0074], [0085]; the hosts for the source and destination GVMs of a GVM data message use encryption and decryption operations that are statically synchronized as they are configured beforehand to use the appropriate encryption/decryption keys for different data messages), each DFE implemented by at least one software forwarding element executing (SFE) on the host computer (Fig. 2, Paragraph(s) [0039]) and at least one other SFE executing on at least one other host computer (Fig. 3, “i.e. SFE in Host B”,  Paragraph(s) [0060]).
As per claim 22, Thota teaches the method of claim 21, wherein the first and second DFEs are the same type of forwarding element (Paragraph(s) [0041]).
As per claim 23, Thota teaches the method of claim 22, wherein each DFE is a distributed software switch and each SFE is a software switch (Paragraph(s) [0040]).
As per claim 24, Thota teaches the method of claim 21, wherein one SFE on the host computer is configured to implement both the first and second DFEs (Paragraph(s) [0041]).
As per claim 25, Thota teaches the method of claim 21, wherein first and second SFEs on the host computer are configured to implement respectively the first and second DFEs (Paragraph(s) [0040-0041], [0116]).
As per claim 26, Thota teaches the method of claim 21, wherein the second DFE defines a service forwarding plane for forwarding data messages to service nodes before the data messages are 
As per claim 27, Thota teaches the method of claim 26, wherein the first DFE has a port for receiving data messages from the machine (Fig. 2, Paragraph(s) [0059]), the second DFE does not have a port for receiving data messages from the machine, but has a particular port for receiving data messages from a particular port proxy that executes on the host computer to receive data messages sent by the machine and to forward the data messages to the particular port (Paragraph(s) [0050], [0057], [0063])
As per claim 28, Thota teaches the method of claim 27, wherein the port proxy serves as an interface between a plurality of machines executing on the host computer and the second DFE (Paragraph(s) [0071-0072]).
As per claim 29, Thota teaches the method of claim 21, wherein the second DFE comprises a service proxy for each service node that executes on a host computer to perform a service operation on data messages sent by the machine, and the service proxy for formatting the data messages provided to the service proxy's associated service node (Paragraph(s) [0056], [0063], [0079]).
Claims 31-38 are rejected under the same rationale as claims 22-29. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454